—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from (1) so much of a judgment of the Supreme Court, Nassau County (Robbins, J.), entered May 13, 1992, as is in favor of the defendants and against the plaintiffs on the issue of liability, and (2) an order *427of the same court, entered May 26, 1992, which denied the plaintiffs’ motion to set aside the jury verdict in favor of the defendants Vincent Giarraputo and Janet Giarraputo and against the plaintiffs, as against the weight of the evidence.
Ordered that the judgment is affirmed insofar as appealed from, and the order is affirmed, with one bill of costs.
Although the trial court erred in the manner in which it questioned one of the plaintiffs’ witnesses during the trial and in the manner in which it commented upon the testimony of the plaintiff Marie Costello, under the circumstances of this case, we find that the error was harmless, as it did not substantially prejudice the plaintiffs’ case (see, Papa v City of New York, 194 AD2d 527; Burton v New York City Hous. Auth., 191 AD2d 669; Kutanovski v DeCicco, 152 AD2d 540).
Further, we find that the verdict was supported by a fair interpretation of the evidence (see, Bunyavong v Borassi, 201 AD2d 525; Nicastro v Park, 113 AD2d 129).
We have considered the plaintiffs’ remaining contention and find it to be without merit. Mangano, P. J., Altman, Hart and Florio, JJ., concur.